Paine, J.
In this case, appellant filed a motion and brief for a rehearing, upon which oral argument was ordered, and in which the principle announced in Pohlenz v. Panko, 106 Neb. 156, 182 N. W. 972, was cited for the first time as controlling in the present litigation. It is held in that case that, where the district court grants a license to sell real estate constituting a homestead for the payment of debts, after the giving of notice to all interested parties, and from which order no appeal was taken, the order cannot be collaterally attacked by one who failed to assert his homestead interest before the issuance of the license. It will be observed in that case that the claimant of the homestead interest had his day in court and failed to assert his right. In the instant case, the proceeding to secure authority for the guardian to mortgage the real estate of the incompetent ward was commenced by the filing of the application. No notice was given or required under the statutes then existing. The hearing was ex parte in character. The widow, the owner of the homestead interest, was not made a party, and lost no rights by the proceeding. The authority granted to the guardian was that he might lawfully act for his ward to the extent which the court prescribed. The interests of all others remained as before. The case is clearly distinguishable, and can in no way change the result heretofore arrived at.
The motion for a rehearing is therefore overruled.